Cole, Judge:
United States v. V. P. Roberts & Co., 34 C. C. P. A. 135, C. A. D. 356, held that a transferee, having acquired imported merchandise pursuant to the provisions of section 557, Tariff Act of 1930, as amended by the Customs Administrative Act of 1938 (19 U. S. C. § 1557), is vested with all statutory privileges and considerations, attendant with the right to file a protest, as those heldby the original importer, and that the time for such transferee to file a protest does not begin to run until exact duty liability on the transferred merchandise has been determined.
The record in the cited case was incorporated herein by consent of the parties with the concession that “the facts concerning the collector’s final ascertainment and liquidation of duties against the respective transferees, plaintiffs herein, are the same in all material respects as the facts in United States v. V. P. Roberts & Co., supra.”
An examination of the official papers before us discloses that the protests under consideration were filed within 60 days after’the collector’s decision, the final ascertainment of duties on the transferred merchandise. The cases are therefore timely, under the statutory construction enunciated in the Roberts case, supra.
In a written stipulation of submission', counsel agree that the merchandise represented by the invoice items marked “A” and checked “FEF,” to which the protests are limited, consists of wools, not sorted, substantially the same as those the subject of the Roberts case, supra. Accordingly, -we hold the said merchandise to be classifiable as follows: The wools assessed at 14 cents per pound are dutiable at 13 cents per pound as “not finer than 40s” under paragraph 1101 (a), Tariff Act of 1930, as amended by the trade agreements with Argentina (T. D. 50504) and Uruguay (T. D. 50786), and the wools assessed at 18 cents per pound are dutiable at 17 cents per pound as “not finer than 44s” under paragraph 1102 (a), Tariff Act of 1930, as amended by the said trade agreements.
To the extent indicated the protests are sustained and judgment will be rendered accordingly.